Citation Nr: 1749560	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

2.  Entitlement to a rating in excess of 30 percent for status post total left hip replacement, residuals of fracture and dislocation of the left hip.  

3.  Entitlement to a rating in excess of 20 percent for lumbar strain degenerative disc disease (DDD) of the thoracolumbar spine.  

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2013 rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part


FINDINGS OF FACT

1.  The left hip disability is manifested by residuals of pain and limited motion which are productive of mild to moderate functional impairment, but do not more closely approximate moderately severe or markedly severe residuals, and there is no evidence of painful motion and weakness requiring the use of a cane, ankylosis of the hip joint, or fracture of the femur.  

2.  The DDD of the thoracolumbar spine is manifested predominately by forward flexion to 55 degrees, at worst, with pain at the end of motion and without ankylosis of the spine or doctor prescribed bedrest for incapacitating episodes.  

3.  The DJD of the left knee is productive of painful motion but not productive of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 45 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent thereof.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status post total left hip replacement, residuals of fracture and dislocation of the left hip, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5054, 5250-55 (2016).  

2.  The criteria for a rating in excess of 20 percent for lumbar strain, DDD of the thoracolumbar spine, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5242, 5243 (2016).  

3.  The criteria for a rating in excess of 10 percent or an additional rating for DJD of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in January 2010 and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

With respect to the duty to assist, the Board finds that all relevant evidence has been obtained as to the Veteran's claims decided herein, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA treatment records and private records are associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2010, 2013, and 2016 to obtain medical evidence as to the nature and severity of the service-connected left hip, low back, and/or left knee conditions.  The Board finds that the resulting VA examination reports are adequate for rating purposes.  The examinations were performed by VA personnel based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Entitlement to a rating in excess of 30 percent for status post total left hip replacement, residuals of fracture and dislocation of the left hip.  

The Veteran's hip disability is currently rated under DC 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  After one year, the hip disability is rerated with the minimum rating assignable being 30 percent.  38 C.F.R. § 4.71a, DC 5054 (2016).  

Under DC 5054, a 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches.  A 70 percent rating is assignable when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Finally, a 50 percent rating may be assigned when there are moderately severe residuals of weakness, pain, or limitation of motion.  

The Board notes that the Rating Schedule has not provided definitions for words such as "moderately severe," or markedly severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.16 (2016).  

Alternatively, DC 5252 governs limitation of flexion of the thigh.  This DC provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252 (2016).  

In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2016).  

Under DC 5253, for impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the affected leg, if cannot toe-out more than 15 degrees.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2016).  

Normal range of motion (ROM) of the hip is 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II (2016).  

Service connection for the Veteran's left hip disorder was established upon rating decision in April 1971.  A noncompensable rating was assigned based on impairment of the femur, but this was increased to 10 percent in a May 2004 rating decision, effective May 7, 2004.  In October 2005, the 10 percent rating was increased to 30 percent, also effective from May 7, 2004.  Following a period when the Veteran was granted a temporary total rating (TTR) for a total left hip replacement in 2009, the left hip disorder was rerated, and a 30 percent rating was assigned pursuant to DC 5054, effective March 1, 2010.  The Veteran argues that a rating in excess of 30 percent is warranted.  

The Veteran underwent total left hip replacement surgery in early 2009.  When examined by VA in April 2010, the left leg showed a discrepancy in leg length.  Specifically, the left leg was 7/8 inch longer than the right.  The Veteran wore a 7/8 inch build up in the right shoe and used a cane on occasion.  He reported pain, weakness, and flare-ups.  ROM testing showed flexion from 0 to 115 degrees, extension from 0 to 5 degrees, and abduction from 0 to 35 degrees, with objective pain.  X-rays showed good alignment of prosthetic femoral head within the prosthetic acetabulum.  

Upon VA examination in January 2013, the Veteran's hip pain had decreased up until a year after surgery but had gradually worsened since that time.  He now complained that his left hip condition was 10 times worse than before surgery, but it was acknowledged that he was on pain medication for his complaints prior to hip surgery.  He said that his hip grinds and catches.  He had trouble using steps as he had no balance.  Left posterior hip pain was present, and he found himself standing with his weight on the right foot.  ROM testing showed flexion of 0 to 100 degrees without objective pain, with extension greater than 5 degrees without objective pain.  There was no abduction lost beyond 10 degrees, no adduction limited such that he could not cross his legs and rotation limited such that he could not toe-out more than 15 degrees.  

Subsequently dated treatment records reflect continued treatment for the Veteran's left hip condition.  He was most recently examined by VA in August 2016.  He said that his left hip ball joint seemed to have increased pain.  The pain was worse when he did not have his left shoe on.  It was also worse with ambulation on inclines or stairs, when lifting or carrying items, or on stairs.  ROM of the left hip showed flexion from 0 to 110 degrees, with extension from 0 to 30 degrees.  Abduction was from 0 to 40 degrees, and adduction was from 0 to 20 degrees.  Adduction was not limited such that the Veteran could not cross his legs.  External rotation was from 0 to 50 degrees and internal rotation was from 0 to 30 degrees.  There was pain on exam, but it did not result in or cause functional loss.  There was evidence of weight bearing.  Also, there was localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions and without additional loss of function or ROM.  There was no ankylosis of the hip.  His leg length discrepancy as a result of total left hip replacement was noted.  Muscle strength in the left hip was flexion at 4/5.  Extension was at 4/5, and abduction was 5/5.  X-rays showed that the left hips prosthesis was stable.  

Based on the evidence, the Board finds that the evidence clearly demonstrates that the Veteran's residuals from the left total hip arthroplasty are not productive of the rating criteria for a disability rating higher than 30 percent under DC 5054.  The medical evidence shows the Veteran's left hip disability healed well after his total hip arthroplasty.  It is noted that he said that his pain decreased for the first year after his surgery, but had increased 10 times since.  However, physical findings do not corroborate his complaints.  VA treatment records and examination reports post-surgery show the Veteran has merely continued to complain of left hip pain with particular activities, to include using steps or carrying/lifting objects.  This pain is worse when not using his left shoe.  While ROM testing shows limitations since surgery (e.g., see ROM testing results at VA exams in 2010, 2013, and 2016), these findings are not consistent with a compensable limitation of motion under either DC 5252 or 5253.  Finally, on VA examination in 2016, it was noted that while there was report of pain, there was no functional loss as a result.  Moreover, there was no additional loss of function or ROM after three repetitions.  With regard to residuals from the Veteran's left total hip replacement, the examiner identified only residuals of pain and ROM deficits.   No significant weakness was noted.  

A higher disability rating requires evidence showing at least moderately severe residuals with weakness, pain or limitation of motion.  The Board acknowledges that the evidence shows slight limitation of motion and pain and the rating criteria do not require that the Veteran have pain, limitation of motion, and weakness.  However, the evidence does not indicate that the Veteran's residuals are consistent with moderately severe residuals.  His limitation of motion would not be compensable under DCs 5251 through 5253.  Thus, under any other applicable DCs, his left hip disability would be evaluated as 10 percent disabling, at most, for noncompensable painful limitation of motion under either 38 C.F.R. § 4.59 or DC 5003.  As such, the left hip disability picture does not reflect a moderately severe limitation of motion consistent with a 50 percent disability rating under DC 5054.  Rather, the 30 percent disability rating under DC 5054 is the more appropriate disability rating for the Veteran's left hip disability that is now status post total hip arthroplasty.  

Furthermore, the Board acknowledges the Veteran continues to complain of pain in the left hip.  However, it does not appear that the Veteran's pain is excessive.  The Board also notes that post left hip replacement surgery, he reported an increase in his left hip pain.  X-rays show that his hip prosthesis is stable.  It is difficult to differentiate how much of his complaints of pain seen in the treatment records relate to his service-connected total left hip replacement surgery residuals versus his nonservice-connected right hip arthritis.  Rather, the VA examinations are much more instructive on this point.  They both show the Veteran has done well after his left total hip arthroplasty, but that the residuals are no more than moderate in severity.  

The Board has also considered whether a higher disability rating would be warranted due to functional loss but finds that the evidence fails to demonstrate the Veteran's functional impairment would be consistent with a higher disability rating under any applicable DC.  The VA treatment records demonstrate the Veteran's left hip disability is mostly manifested by pain which caused slight limitation of motion and limited ability to use stairs or carry/lift objects, particularly when not wearing his left shoe.  The Board also acknowledges that the Veteran has flare-ups of pain, but that he said that his condition was more of a constant one.  The Board finds that the 30 percent disability rating provided already contemplates the functional impairment caused by his left hip replaced by a prosthesis.  Furthermore, the Board finds there is no indication in the evidence of any additional factors present such as more movement than normal, weakened movement, excess fatigability, or incoordination to warrant a higher disability rating.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 30 percent has been warranted  at any time.  

Entitlement to a rating in excess of 20 percent for lumbar strain, DDD of the thoracolumbar spine.

Under the formula for rating spine disorders (DCs 5235-5242), a 20 percent evaluation is provided where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined ROM of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provide where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2016).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2016).  

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Under 38 C.F.R. § 4.71a, DC 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).  

The incapacitating episodes criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  

In other words, under these criteria, the Veteran is potentially entitled to an increased evaluation on three bases: forward flexion of the thoracolumbar spine limited to 30 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40 and 4.45); ankylosis, either favorable or unfavorable, of the entire thoracolumbar spine; or doctor prescribed bedrest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.  Other symptoms, such as limitation of motions other than flexion, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 20 percent evaluation and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2016).  

When examined by VA in February 2010, the Veteran stated that his back pain was constant and had progressively worsened.  He was able to walk 1-3 miles, but occasionally wore a back support.  His posture was normal, but there were no thoracic sacrospinalis spasms or pain.  ROM of the spine was from 0 to 55 degrees of flexion with extension from 0 to 20 degrees.  There was evidence of pain on active ROM.  There was no objective evidence of pain following repetitive motion.  

Upon VA back examination in January 2013, the diagnoses were chronic lumbar strain with signs of left sacroiliac joint dysfunction and DDD with bilateral neuroforaminal stenosis and mild spinal canal stenosis.  ROM of the spine showed forward flexion to 60 degrees with active or passive motion, with pain at the end.  Extension was to 15 degrees with pain at the end.  Bilateral lateral flexion was to 30 degrees without evidence of painful motion.  Bilateral rotation was to 20 degrees without evidence of painful motion.  These findings were the same after repetitive use testing.  Functional impairment after repetitive use included less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness but no guarding or muscle spasm.  Assistive devices used on occasion included a cane.  

Additional VA examination of the spine was conducted in August 2016.  At that time, the diagnoses remained the same.  The Veteran reported that he had issues with walking and doing activities.  He had low back pain which he described as a steady ache.  It improved with sitting or lying down.  He used to have a back brace but it wore out.  He felt that his back symptoms had worsened.  A TENS unit had not helped, and he had not had any injections.  ROM testing in August 2016 showed lumbar spine forward flexion from 0 to 80 degrees.  Extension was to 20 degrees with right lateral flexion to 25 degrees.  Left lateral flexion was to 30 degrees.  Bilateral rotation was to 20 degrees.  There was localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  This did not result in an abnormal gait or spinal contour.  There was pain and tightness of the left paraspinal.  After repetitive use testing with at least three repetitions, there was no additional loss of function or ROM.  

Based on the clinical findings of record, a disability rating in excess of 20 percent is not warranted for the Veteran's low back disorder.  As to forward flexion, the most severe limitation was found in 2010 (55 degrees) with evidence of pain on active motion.  Most recently, his forward flexion had improved to 80 degrees with no change following repetitive testing.  

While the Veteran reported some flare-ups with pain, there was no evidence of flare-ups or other functional factors so severe as to consistently limit forward flexion to 30 degrees or less.  Furthermore, on VA examinations, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during the appeal period, thus demonstrating the absence of ankylosis.  Therefore, an increased rating under DC 5242 is not warranted.  

There have also been no periods of doctor-prescribed bed rest (e.g., incapacitating episodes) at all according to the record, let alone episodes having a total duration of at least four weeks during the past 12 months resulting from the service-connected spine disability.  Thus, the Veteran is not entitled to an increased rating for incapacitating episodes under DC 5243.  

Given the absence of such findings during the entire pendency of this appeal, there is no basis for a "staged" rating in this case because the severity has been essentially consistent in terms of the applicable diagnostic criteria.  Overall, there exists no basis under the schedular criteria for a rating in excess of 20 percent for service-connected thoracolumbar spine disability, and the Veteran's claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Entitlement to a rating in excess of 10 percent for DJD of the left knee.

The Veteran's service-connected knee is rated pursuant to DC 5260.  That code provides that when limitation of flexion of the leg is limited to 60 degrees, the rating is noncompensable.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  The maximum rating under this DC (30 percent) is for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2016).  

Alternative and additional DCs for the leg and the knee are available under 38 C.F.R. § 4.71a, as follows:

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint or joints involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint or group of minor joints. In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  The knee is a major joint.  38 C.F.R. § 4.45(f) (2016).

Under 38 C.F.R. § 4.71a, DC 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.  

Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or lateral instability is rated at 10 percent for slight instability, 20 percent for moderate instability, and 30 percent for severe instability.  

Under 38 C.F.R. § 4.71a, DC 5258, dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion into the joint is rated at 20 percent.  

Under 38 C.F.R. § 4.71a, DC 5259, symptomatic removal of semilunar cartilage is rated at 10 percent.  

Under 38 C.F.R. § 4.71a, DC 5261, extension of the leg is rated noncompensable when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  

Under 38 C.F.R. § 4.71a, DC 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent.  

Under 38 C.F.R. § 4.71a, DC 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation of flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations of both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).  VA General Counsel has also held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and DC 5257. See VAOPGCPREC 23-97.  VA General Counsel has held that, when X-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59 (2016).

For VA compensation purposes, normal ROM for the knee is 0 degrees of extension with flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2016).  

When the left knee was examined by VA in February 2010, the Veteran reported increased knee pain but no flare-ups that impacted the function of the knee.  ROM testing both before and after repetitive testing showed flexion to 125 degrees with no evidence of objective pain.  Extension was to 0 degrees, also without evidence of objective pain.  There was no additional loss of function after repetitive use testing.  
There was additional functional loss (pain on movement) as a result of the left knee disorder.  There was pain on palpation, but muscle strength was 5/5.  There was no left knee instability.  

Upon VA examination of the left knee in August 2016, ROM, both before and after repetitions testing showed extension at 0 degrees with flexion to 120 degrees without pain.  The examination was not conducted following a flare-up.  Thus, the examiner was unable to say without mere speculation if pain, weakness, fatigability, or incoordination, significantly limited functional ability.  There was no knee instability noted.   

The Board finds that the evidence does not warrant a rating in excess of 10 percent for either of the Veteran's left knee condition.  His current 10 percent rating is based on findings of arthritis with painful motion.  A higher or additional rating is available for evidence of ankylosis, recurrent subluxation or lateral instability, dislocation or removal of the semilunar cartilage, flexion limited 30 degrees or less, extension limited to 10 degrees or more, malunion or nonunion of the tibia and fibula, genu recurvatum, or the functional equivalent of such manifestations.  The evidence weighs against any such manifestations or their functional equivalent.  While the evidence shows a record of painful motion, flexion was never limited to any less than 120 degrees.  The VA examination reports of record reflect an absence of ankylosis, subluxation, dislocation or removal of cartilage, limited extension, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Moreover, no instability of the knee has been demonstrated.  Also, the Board emphasizes that the record is devoid of any functional loss from his knee disorder other than pain on movement.  See DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that the evidence does not warrant a rating in excess of 10 percent or an additional rating for DJD of the left knee.  


ORDER

Entitlement to a rating in excess of 30 percent for status post total left hip replacement, residuals of fracture and dislocation of the left hip, is denied.  

Entitlement to a rating in excess of 20 percent for lumbar strain, DDD of the thoracolumbar spine, is denied.  

Entitlement to a rating in excess of 10 percent for DJD of the left knee is denied.  


REMAND

Regrettably, the Board finds that further development is required before the issue of entitlement to service connection for peripheral neuropathy of the lower extremities may be adjudicated on the merits.  

An electromyographic (EMG) report from 2012 shows diffuse axonal sensorimotor sensory neuropathy with no evidence of lumbar radiculopathy.  A VA examiner opined in January 2013 that the Veteran's lower extremity peripheral neuropathy was not related to his service-connected problems.  For rationale, it was noted that diffuse axonal sensorimotor sensory neuropathy would be caused by a musculoskeletal condition or surgery.  Moreover, the Veteran had similar problems in both feet.  The examiner stated that it was more likely that the Veteran's peripheral neuropathy resulted from his ulcerative colitis.  

Another physician reported in July 2013 that the Veteran said that he had left/toe numbness and tingling since hip surgery.  He added that he was told that this could be from irritable bowel disease (IBD).  This physician "highly doubted" that this disorder resulted from IBD as his B12 in 2012 was normal.  This claim was not addressed when the Veteran was examined in 2016.  

Further medical opinion addressing the etiology of the Veteran's lower extremity peripheral neuropathy is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated records of VA or adequately identified private treatment the Veteran has received for the peripheral neuropathy of the lower extremities claim remaining on appeal.  

2.  Then, arrange for an appropriate VA examination to determine the nature and likely etiology of the Veteran's peripheral neuropathy of the lower extremities.  Based on a review of the entire record, an examination of the Veteran, and any tests or studies deemed necessary (specifically including nerve conduction studies, the examiner should provide responses to the following:

It is at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy of the lower extremities is related to service-connected left hip, lower back, or left knee conditions?  

The examiner should discuss/reconcile his/her opinions with the January and July 2013 VA opinions.

In the resulting opinion, the examiner is to discuss the likelihood that peripheral neuropathy in the lower extremities is due to nonservice-connected ulcerative proctitis and/or colitis or any other gastrointestinal/digestive condition, to include medications taken for those disorders.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


